IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2097 Disciplinary Docket No. 3
                                :
                Petitioner      :            45 DB 2012
                                :
           v.                   :            Attorney Registration No. 83775
                                :
JASON JOSEPH MAZZEI,            :            (Allegheny County)
                                :
                Respondent      :


                                        ORDER


PER CURIAM


      AND NOW, this 20th day of November, 2014, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated

September 3, 2014, the Joint Petition in Support of Discipline on Consent is hereby

granted pursuant to Rule 215(g), Pa.R.D.E., and it is

      ORDERED that Jason Joseph Mazzei is suspended on consent from the Bar of

this Commonwealth for a period of three years and he shall comply with all the

provisions of Rule 217, Pa.R.D.E.